


Exhibit 10.22

 

AMENDMENT NO. 4
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 4, dated as of November 1, 2011 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. (the
“Seller”), PENNYMAC MORTGAGE INVESTMENT TRUST (a “Guarantor”) and PENNYMAC
OPERATING PARTNERSHIP, L.P (a “Guarantor” and together with the other Guarantor,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of November 2, 2010 (as amended, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”).  The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of November 2, 2010, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.           Definitions.  Section 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definitions of “Maximum Committed
Purchase Price” and “Termination Date” in their entirety and replacing them with
the following:

 

“Maximum Committed Purchase Price” means ONE-HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

 

“Termination Date” means the earlier of (a) October 30, 2012, and (b) the date
of the occurrence of an Event of Default.

 

SECTION 2.           Reports.  Section 17 of the Existing Repurchase Agreement
is hereby amended by deleting subsection (b)(1) in its entirety and replacing it
with the following:

 

(1)           as soon as available and in any event within forty (40) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of Seller and PennyMac Mortgage Investment Trust and their consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings for the Seller and PennyMac Mortgage
Investment Trust and their consolidated

 

--------------------------------------------------------------------------------


 

Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of Seller
and PennyMac Mortgage Investment Trust, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Seller and
PennyMac Mortgage Investment Trust and their consolidated Subsidiaries in
accordance with GAAP (other than solely with respect to footnotes, year-end
adjustments and cash flow statements) consistently applied, as at the end of,
and for, such period;

 

SECTION 3.           Conditions Precedent.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

3.1           Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Seller and the Guarantors; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 4.           Representations and Warranties.  Seller hereby represents
and warrants to the Buyer that it is in compliance with all the terms and
provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 5.           Limited Effect.  Except as expressly amended and modified
by this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment by the Buyer.

 

SECTION 6.           Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 7.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.           Reaffirmation of Guaranty.  The Guarantors hereby ratify
and affirm all of the terms, covenants, conditions and obligations of the
Guaranty and acknowledge and agree that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

By:

/s/ A. Adam Loskove

 

 

Name: A. Adam Loskove

 

 

Title:  Vice President

 

 

 

PennyMac Corp., as Seller

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:   Chief Credit Officer

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:   Chief Credit Officer

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:   Chief Credit Officer

 

--------------------------------------------------------------------------------

 
